 INDUSTRIAL FORESTRY ASSN.295IndustrialForestry AssociationandLocal Union No.3-1, InternationalWoodworkers of America, AFL-CIO, Petitioner. Case 19-RC-7693January 14, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn October 17, 1975, the Acting Regional DirectorforRegion 19 issued a Decision and Direction ofElection in the above-entitled proceeding in which hedirected an immediate election in a unit of all em-ployees employed by the Employer at its Toledo,Washington, facility, excluding office clerical em-ployees, guards, and supervisors as defined in theAct. Thereafter, in accordance with National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Acting Regional Director's decision onthe ground that, in directing an immediate election,he departed from well-established precedent.By telegraphic order dated November 10, 1975, theNational Labor Relations Board granted the requestfor review and stayed the election pending decisionon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:We find merit in the Employer's contentions that itisengaged in a seasonal industry 'and that, accord-ingly, the election should be held at or about the nextseasonal peak of employment during the spring of1976.The Employer, a nonprofit corporation, is primar-ily engaged in-the growing of tree seedlings on a con-tract basis for its member companies in the forestproducts industry. In providing this service, the Ernployer operates three nurseries located in Canby, Or-egon; Olympia, Washington; and Toledo, Washing-ton.The Toledo, Washington, facility is the Employer'snewest nursery and the subject of this proceeding. InJune 1974, the process of developing the Toledo nur-sery commenced and in April 19751 the Employerbegan hiring employees to plant the first seedlings.At the hearing in September, the Employer estimatedthat the work force, which numbered 33 employees afew weeks earlier, would be reduced to approximate-ly 6 employees in early October. The, remaining 27employees were to be placed on layoff status andrecalled, on the basis of seniority, in March or April1976, when the next planting season begins. The rec-ord reveals that the Employer will need approximate-ly 20 to 26 employees during the spring of 1976 andthat employment for these employees will continueto be available into the winter of 1976. The recordalso reveals that approximately 50 percent of thelaid-off employees can reasonably be expected to re-turn to work for the next planting season?In view of the foregoing and the record as a whole,we conclude that the Employer is engaged in a sea-sonal industry and, in accordance with the Board'susual policy with respect to such industries,' we shalldefer the election until a time deemed appropriate bythe Regional Director at or about the next seasonalpeak of employment during the spring of 1976. Ac-cordingly, we shall remand the case to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election,as modified herein, except that the eligibility ,date forthe election shall be the payroll period immediatelypreceding the date of issuance by the Regional Di-rector of his notice of election.[Excelsiorfootnoteomitted from publication.]iAll subsequent dates herein are in 1975 unless otherwise indicated.2 This estimate is based,inter alia,on the historic recall patterns at theEmployer's other two nurseries and the projections of the Employer's super-visory personnel.3 SeeBrooksville Citrus Growers Association,112 NLRB 707, 710 (1955);Nephi Processing Plant, inc.,107 NLRB 647, 649 (1953).222 NLRB No. 60